Citation Nr: 1023614	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  07-15 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for a lung disability, to 
include emphysema and sarcoidosis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 RO decision, which 
denied a claim for service connection for emphysema, a lung 
condition, and sarcoidosis due to exposure to lead paint and 
dust.  This issue was remanded by the Board for further 
development in May 2008.

In March 2008, a video conference hearing was held before the 
undersigned Acting Veterans Law Judge at the Newark, New 
Jersey RO.  A transcript of that proceeding has been 
associated with the claims folder.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by waivers of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.


FINDING OF FACT

The Veteran is not shown by the most probative medical 
evidence of record to have a lung disability, to include 
emphysema and sarcoidosis that is etiologically related to a 
disease, injury, or event in service.


CONCLUSION OF LAW

A lung disability, to include emphysema and sarcoidosis was 
not incurred in or aggravated by active service, nor may a 
lung disability, to include emphysema and sarcoidosis be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in October 2006 and July 2008 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio, at 187.  The Veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  These letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  Additionally, the  
October 2006 letter described how appropriate disability 
ratings and effective dates were assigned.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
The Board acknowledges that the Veteran submitted a statement 
in March 2009 indicating that he would be submitting a letter 
from a Dr. E.M. and would like additional time to obtain this 
information.  He also submitted a separate statement in March 
2009 indicating that he would be submitting a letter from Dr. 
H.V., an environmental doctor.  He indicated that he hoped to 
submit this evidence by early April 2009.  As this issue has 
been previously remanded specifically in order to obtain 
relevant private treatment records, and the Veteran has had 
well over a year since he submitted the March 2009 statement 
requesting additional time, the Board finds that the Veteran 
has had ample opportunity to submit all relevant records.  As 
such, the Board finds that the record contains sufficient 
evidence to make a decision on the claim.  VA has fulfilled 
its duty to assist.

With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  
The Veteran was provided a VA examination most recently in 
May 2007, which addressed his claim for service connection 
for a lung disability, to include emphysema and sarcoidosis.  
The examiner reviewed the claims files, conducted the 
appropriate diagnostic tests and studies, and noted the 
Veteran's assertions.  The Board finds this examination 
report and opinion to be thorough and complete.  Therefore, 
the Board finds this examination report and opinion are 
sufficient upon which to base a decision with regard to this 
claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).
	


II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).
 
To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).   

Certain diseases, to include sarcoidosis, may be presumed to 
have been incurred in service when manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

The Veteran is seeking entitlement to service connection for 
a lung disability, to include emphysema and sarcoidosis.  
Specifically, he asserted in a July 2006 statement that he 
was exposed to chemicals and dust when he was stripping 
floors aboard a ship and on base while cleaning compartments 
during active duty.  He also indicated that he was subject to 
the smell of fresh lead paint aboard the ship.  His squadron 
would sleep 80 people to a compartment, five racks high, with 
pipes below and above their heads.  He remembered seeing fine 
powdered dust from the pipes if he bumped his head or foot on 
them.  In a February 2009 statement, the Veteran asserted 
that he was directly exposed to toxic chemicals, dust, lead, 
paint, petroleum solvents, bacteria, asbestos, and toxic 
fumes while aboard ships and on base during active duty.      
 
As to asbestos-related diseases, the Board notes there are no 
laws or regulations specifically dealing with asbestos and 
service connection.  However, the VA Adjudication Procedure 
Manual, M21-1 MR, and opinions of the Court and General 
Counsel provide guidance in adjudicating these claims.

In 1988, VA issued a circular on asbestos-related diseases 
providing guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular since have been included in VA 
Adjudication Procedure Manual, M21-1 MR, part VI, Subpart ii, 
Chapter 2, Section C (December 13, 2005).

In this regard, the M21-1 MR provides the following non- 
exclusive list of asbestos related diseases/abnormalities: 
asbestosis, interstitial pulmonary fibrosis, tumors, 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, bronchial cancer, cancer 
of the larynx, cancer of the pharynx, cancer of the 
urogenital system (except the prostate), and cancers of the 
gastrointestinal tract. See M21-1 MR, part VI, Subpart ii, 
Chapter 2, Section C, 9 (b).

The M21-1 MR also provides the following non-exclusive list 
of occupations that have higher incidents of asbestos 
exposure: mining, milling, work in shipyards, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, and manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, and military equipment.  See 
M21-1 MR, part VI, Subpart ii, Chapter 2, Section C, 9 (f).

The Board notes that the M21-1 MR provides that a clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  Symptoms 
and signs include dyspnea on exertion, end-respiratory rales 
over the lower lobes, compensatory emphysema, clubbing of the 
fingers at late stages, and pulmonary function impairment and 
cor pulmonale that can be demonstrated by instrumental 
methods.  See M21-1 MR, part VI, Subpart ii, Chapter 2, 
Section C, 9 (e).

A review of the Veteran's service treatment records reflects 
no in-service complaints, treatment, or diagnoses of a lung 
disability, to include emphysema and sarcoidosis.  

The Board notes that the Veteran underwent a VA examination 
in May 2007.  The examiner reviewed the claims file and noted 
that the Veteran served in the Navy from 1967 to 1969.  The 
Veteran smoked 2 packs of cigarettes per day for 30 years.  
He quit in February 1998.  The Veteran was diagnosed with 
emphysema and sarcoidosis in 1998.  In March 1998, he 
underwent right video-assisted thoracoscopy with resection of 
the nodule of the right upper lobe and left video-assisted 
thoracoscopy with resection of the nodule of the left upper 
lobe.  The Veteran complains of shortness of breath since he 
was discharged from the military.  The examiner concluded by 
diagnosing the Veteran with emphysema and sarcoidosis.  He 
noted that emphysema is not due to lead paint and dust 
exposure in service.  Sarcoidosis is not due to lead paint 
and dust exposure in service.  Emphysema is due to smoking, 
which the Veteran reported having done in the past.  The 
cause of sarcoidosis is idiopathic.  There is no known cause.  
It is a granulomatous disease.  

The Board notes that the claims file also contains private 
medical records documenting treatment for emphysema and 
sarcoidosis.  Specifically, in a February 2009 private 
medical record from Bergen Medical Alliance, it was noted 
that the Veteran's sarcoidosis could have been exacerbated by 
his previous smoking and fume exposure.  This physician went 
on to state, however, that he is not sure that he can ascribe 
direct causality of his sarcoidosis solely to his previous 
environmental exposure.  It is reasonable to presume that his 
environmental exposure could have exacerbated any underlying 
pulmonary disease.   

With regard to establishing service connection on a 
presumptive basis under 38 U.S.C.A. § 1112, the Board notes 
that there is no medical evidence indicating that the Veteran 
had sarcoidosis to a compensable degree within one year of 
discharge from active duty.  Therefore, service connection 
for sarcoidosis cannot be granted on a presumptive basis 
under 38 U.S.C.A. § 1112.
 
With regard to establishing service connection on a direct 
basis, regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
3.303(d) (2009).  Currently, there is no medical evidence of 
record indicating that the Veteran had a lung disability, to 
include emphysema and sarcoidosis in service.  The Board has 
considered the aforementioned February 2009 private medical 
opinion stating that it is reasonable to presume that his 
environmental exposure could have exacerbated any underlying 
pulmonary disease.   However, the Board does not find this 
opinion to be probative with regard to this matter.  
Specifically, the Board finds the language used by the 
physician to be speculative.  The Court has held that a 
medical link that is only speculative, general or 
inconclusive in nature, cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  Additionally, there is no evidence that this 
physician reviewed the Veteran's entire claims file, and the 
opinion appears to be based on the presumption that the 
Veteran had an underlying pulmonary disease that could have 
been exacerbated by his service.  There is no evidence 
reflecting that the Veteran had an underlying pulmonary 
disease in service. 

With regard to the May 2007 VA opinion, the examiner reviewed 
the claims file, examined the Veteran, and noted the 
Veteran's assertions before rendering a definitive opinion on 
the matter.  As such, the Board finds this opinion to be 
probative with regard to this matter.  Therefore, as the most 
probative medical opinion of record specifically indicated 
that the Veteran's emphysema and sarcoidosis are not due to 
lead paint and dust exposure in service, the Veteran's claim 
must fail on a direct basis.  See Shedden, supra. 

The Board notes that the Veteran has also submitted medical 
literature regarding emphysema and sarcoidosis.  While the 
Board has considered this evidence, the Board finds that such 
generic texts, which do not address the facts in this 
particular Veteran's own case, and with a sufficient degree 
of medical certainty, do not amount to competent medical 
evidence of causality.  Sacks v. West, 11 Vet. App. 314 
(1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  As noted, the 
VA examiner examined the Veteran, reviewed the claims file, 
and took into account the specific circumstances of the 
Veteran's case.  As such, the Board finds his conclusion to 
be much more probative in this case than the generic 
literature that was submitted.

The Board would also like to note that, to the extent that 
any of the Veteran's disabilities may be related to his 
extensive history of tobacco use, service connection for 
disability on the basis that it resulted from disease or 
injury attributable to the use of tobacco products during 
active service is prohibited by law.  38 U.S.C.A § 1103(a) 
(West 2002); 38 C.F.R. § 3.300(b) (2009).

The Board acknowledges the Veteran's contentions that he has 
a lung disability, to include emphysema and sarcoidosis as a 
result of his active duty.  However, the most probative 
medical evidence of record does not support this contention.  
The Veteran can attest to factual matters of which he had 
first-hand knowledge.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, the Veteran as a lay person 
has not been shown to be competent to offer an opinion on 
complex medical questions, such as a possible relationship 
between chemical exposure and a lung disability, to include 
emphysema and sarcoidosis.  See Jandreau, 492 F.3d at 1377 
(explaining in footnote 4 that a Veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  As such, the Board finds the May 2007 VA 
opinion to be more probative than the Veteran's lay 
assertions.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for a lung disability, to include 
emphysema and sarcoidosis must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a lung disability, to 
include emphysema and sarcoidosis is denied. 





____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


